Citation Nr: 0527064	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a compound depressed frontal skull 
fracture.

2.  Entitlement to a disability rating in excess of 10 
percent for a seizure disorder as secondary to residuals of a 
compound depressed frontal skull fracture.

3. Entitlement to a compensable rating for headaches as 
secondary to residuals of a compound depressed frontal skull 
fracture.

4. Entitlement to a disability rating in excess of 10 percent 
for a loss of smell as secondary to residuals of a compound 
depressed frontal skull fracture.

5. Entitlement to a disability rating in excess of 10 percent 
for a nasal fracture with residual septal deformity. 

6.  Entitlement to an effective date earlier than March 7, 
2002 for a 10 percent disability evaluation for residuals of 
a compound depressed frontal skull fracture.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1976.

The case comes before the Board of Veterans' Appeals (Board) 
from October 2002, September 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi. 

The Board notes that in the October 2003 VA Form 1-9 and a 
March 2005 VA Form 1-9, the veteran requested hearings at the 
RO before a member of the Board.  In a March 2005 
correspondence, the veteran indicated that he wished to have 
a video conference hearing before a member of the Board.  The 
hearing was scheduled for July 18, 2005.  Although the 
veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to appear for the hearing 
and there was no request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
request for a hearing will be considered withdrawn and the 
Board will proceed with review on the present record.  See 38 
C.F.R. § 20.702 (2004).

The issues of increased evaluations for residuals of a 
compound depressed frontal skull fracture, headaches and a 
seizure disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's loss of smell has not resulted in frequent 
hospitalization or interference with employment and has not 
manifested in an unusual manner not contemplated in the 
rating criteria.

3.  The veteran's nasal fracture with residual septal 
deformity has not resulted in frequent hospitalization or 
interference with employment and has not manifested in an 
unusual manner not contemplated in the rating criteria.

4.  On April 18, 2002 the RO received the veteran's claim for 
entitlement to a compensable evaluation for residuals of a 
compound depressed frontal skull fracture.

5.  By a September 2003 rating decision, the RO assigned a 10 
percent disability evaluation for residuals of a frontal 
skull fracture effective March 7, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation in excess 
of 10 percent for loss of smell have not been met.  
38 U.S.C.A. §§ 1155, 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.87a, Diagnostic Code 6275 
(2004). 

2.  The criteria for an extraschedular evaluation in excess 
of 10 percent for residuals of a nasal fracture with septal 
deformity have not been met.  38 U.S.C.A. §§ 1155, 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 
4.87, Diagnostic Code 6502 (2004).

3.  The criteria for assignment of an effective date prior to 
March 7, 2002 for the grant of a 10 percent disability 
evaluation for residuals of a compound depressed frontal 
skull fracture have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 
& Supp. 2005); 38 C.F.R. § 3.400(o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to claims for higher initial ratings, 
where VCAA notice has already been provided.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  The 
denials discussed in this decision are governed by VAOPGCPREC 
8-2003.

However, in this case, for the reasons set forth below, the 
VA has complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete claims addressed in this 
decision.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has been informed of the evidence needed to show 
his entitlement to his claims via the August 2002 RO letter, 
the September 2003 statement of the case (SOC), the April 
2004 SOC, the November 2004 supplemental statement of the 
case (SSOC), the February 2005 SOC and the June 2005 SSOC.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103, 123-
29 (2005).  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claims.  
He has, by information letters, rating decisions, SOCs, and 
SSOCs, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Increased Ratings for residuals of a Nasal Fracture and Loss 
of Smell

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.
An appeal that stems from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran submitted a claim for service connection for both 
a loss of smell and residuals of a nasal fracture in March 
2002.  

The veteran's service medical records contain a medical 
notation dated in October 1974 which indicated that veteran 
had fractured his nose.  The service medical records also 
contain a report of medical history dated in July 1976 which 
indicated that the veteran complained of a loss of smell. 

The postservice medical records include a VA medical 
examination that was conducted in July 2003.  The initial 
examination of the veteran revealed a grossly deviated 
septum.  The left septal airway was impossible to enter 
because of significant septal deviation.  A smell test was 
also administered which revealed that the veteran could only 
identify one smell of ten.  Additionally, the veteran 
indicated that he could test sweet, sour and bitter, but 
could not taste more complex flavor such as coffee.  The 
examiner diagnosed the veteran with olfactory disfunction.  

Following the July 2003 VA medical examination, the RO 
granted service connection for both a nasal fracture and for 
loss of smell in a rating decision dated in September 2003. 

The veteran's residuals of a nasal fracture have been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6502 (2004).  Under this code, 
a maximum 10 percent rating is provided for a nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  

A 10 percent rating is the only and, therefore, the highest, 
rating available for a nasal septum deviation, and in this 
case there is no other applicable code that would afford a 
higher rating.  As such, an increased rating under Diagnostic 
Code 6502 cannot be granted, regardless of the severity of 
this disorder.

As well, the veteran's loss of smell has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.87a, 
Diagnostic Code 6275 (2004).  Under this code, a maximum 10 
percent rating is provided for a complete loss of the sense 
of smell.  

A 10 percent rating is the only and, therefore, the highest, 
rating available for a nasal septum deviation, and in this 
case there is no other applicable code that would afford a 
higher rating.  As such, an increased rating under Diagnostic 
Code 6575 cannot be granted, regardless of the severity of 
this disorder.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, the evidence does not show that 
the veteran's residuals of a nasal fracture and loss of smell 
have caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluations) or 
the need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

As previously noted, the rating criteria for a traumatic 
nasal septum deviation and loss of smell provide for a 
maximum 10 percent rating.  38 C.F.R. § 4.87a, 4.97, 
Diagnostic Codes 6502, 6275.  The Board notes that there is 
nothing in the record to suggest the existence of such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the service-connected residuals of a 
nasal fracture and loss of smell has resulted in any 
hospitalization or other extensive treatment regimen.  
Nonetheless, it is undisputed that the veteran's reported 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
Rating Schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155; see also 38 C.F.R. § 4.1 (2004).  Accordingly, referral 
for extraschedular consideration is not indicated.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for 10 percent ratings 
from the date of claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Upon a review of the evidence, the Board concludes that the 
preponderance of the evidence is against evaluations in 
excess of 10 percent disabling for residuals of a nasal 
fracture and loss of smell.  In addition, the Board 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Earlier effective date for the 10 percent evaluation for 
residuals of a compound depressed frontal skull fracture

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400. Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2004).  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

In this case, in an April 1982 rating decision, the RO 
awarded service connection for residual of a compound 
depressed frontal skull fracture.  The veteran was notified 
of that decision and of his appellate rights in a letter 
dated in May 1982.  However, he did not appeal that decision.  
The April 1982 rating decision is final. Subsequently, in a 
May 1984 statement, the veteran sought an increased 
evaluation for his service-connected residuals of a compound 
depress frontal skull fracture.  In a July 1984 rating 
decision, the RO declined to increase the veteran's 
disability evaluation.  The veteran was notified of that 
decision and of his appellate rights in a letter dated in 
July 1984.   The veteran did not appeal the July 1984 
decision and that decision is also final.    

Review of the claims folder reveals absolutely no 
communication from the veteran or his representative that may 
be accepted as an informal claim for increased benefits for 
this disability as of May 1984 and prior to March 2002.  
38 C.F.R. §§ 3.1(p), 3.155(a).  The veteran submitted a VA 
Form 21-4138, signed March 7, 2002, for a compensable rating 
for his service connected residuals of a frontal skull 
fracture.  The veteran was examined by the VA in July 2003, 
and found to have two palpable indentations in his frontal 
skull.  In a September 2003 rating decision, the RO granted a 
10 percent disability rating under Diagnostic Code 5296, for 
residuals of a compound depressed frontal skull fracture, 
effective from March 7, 2002, based on two palpable 
indentations measuring 4 by 1 centimeters each.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than March 7, 2002 for the award of a 
10 percent disability rating for residuals of a compound 
depressed frontal skull fractures not warranted.  The record 
reflects the veteran did not submit a claim for an increased 
rating until the aforementioned March 7, 2002 document and 
that he did not pursue a compensable rating for his 
disability in 1984.  As well, the medical evidence of record 
does not show that the veteran was entitled to a compensable 
evaluation for the residuals of a compound frontal skull 
fracture one year prior to March 7, 2002.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  No medical evidence 
of record dated prior to March 7, 2002 is in the claims 
folder that indicates that the veteran had a loss of par of 
the skull with an area greater than 0.716 inches square.  

Although contentions have been advanced to the effect that 
the veteran had residuals of a compound depressed frontal 
skull fracture prior to March 7, 2002, the Board finds there 
is no basis in law or fact whereby the veteran may be granted 
an earlier effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.158, 3.400(o).  Therefore, the Board finds that he is 
not entitled to an effective date any earlier than March 7, 
2002 for his increased rating, as assigned by the RO.  See 38 
C.F.R. 
§§ 3.400(o).  As there is no evidence that the veteran filed 
a request for an increased rating (that was not acted upon) 
prior to March 7, 2002, the Board must conclude that an 
earlier effective date is not warranted.  

As found in the September 2003 rating decision, the veteran 
met the criteria for the assignment of compensable evaluation 
for residuals of a compound depressed frontal skull fracture 
effective March 7, 2002.  

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993). 

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule is not for 
application in this case.


ORDER

A disability evaluation in excess of 10 percent for a nasal 
fracture with residual septal deformity is denied.

A disability evaluation in excess of 10 for loss of smell is 
denied.

An effective date earlier than March 7, 2002 for a 10 percent 
rating for residuals of a frontal skull fracture is denied.


REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues of 
entitlement to an increased rating for residuals of a 
compound depressed frontal skull fracture, a seizure disorder 
and headaches.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board finds that the veteran must be given the benefit of VA 
medical examinations that includes a medical opinion of the 
current severity of the veteran's disabilities, and takes 
into account all the medical evidence of record.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) [duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
compound depressed frontal skull 
fracture, seizure disorder and headaches 
since January 1997, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his compound 
depressed frontal skull fracture, seizure 
disorder and headaches at any VA Medical 
Center (VAMC) since September 2003.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159.  
The RO should also request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the veteran to be 
afforded a VA medical examination to 
evaluate the nature and severity of his 
compound depressed frontal skull 
fracture.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected compound depressed 
frontal skull fracture.  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
disability on appeal.  The examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
disability.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected compound 
depressed frontal skull fracture, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for the skull (Diagnostic Code 5296).  
Specifically, the examiner should 
indicate if the veteran's residuals of a 
frontal skull fracture are characterized 
by a loss of skull, and if so what the 
area of skull loss is.

3.  The veteran should be afforded a VA 
medical examination to evaluate the 
nature and severity of his seizure 
disorder.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should review 
all of the veteran's in-service and post-
service medical records and history, 
including but not limited to the numerous 
lay statements the veteran has submitted 
regarding the frequency of seizures.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  
All necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected seizure 
disorder.  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected disability on appeal.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
this disability.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected compound 
seizure disorder, in correlation with the 
applicable diagnostic criteria set forth 
in the Rating Schedule, 38 C.F.R. Part 4 
(2004).  The medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for epilepsy (Diagnostic 
Code 8911).  Specifically, the examiner 
should document any observed signs of a 
seizure disorder in terms of a 
description of the manifestation as a 
major or minor seizure, the duration of 
the seizure, and their frequency.  If no 
signs of a seizure disorder are observed 
during the examination, it should be so 
noted.   

4.  The veteran should be afforded a VA 
medical examination to evaluate the 
nature and severity of his headaches.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected headaches.  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
disability on appeal.  The examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
disability.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected headaches, 
in correlation with the applicable 
diagnostic criteria set forth in the 
Rating Schedule, 38 C.F.R. Part 4 (2004).  
The medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for migraines (Diagnostic Code 8100).  
Specifically, the examiner should 
indicate if the veteran's headaches 
involve characteristic prostrating 
attacks and the frequency and severity of 
any attacks. 

5.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for increased ratings for residuals of a 
compound depressed frontal skull 
fracture, a seizure disorder and 
headaches.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


